Citation Nr: 1142795	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-15 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1970 to July 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issue of service connection for bilateral pes planus being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not show that the Veteran's service-connected bilateral hearing loss warrants a compensable disability rating.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the Veteran's bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103(A), 5107 (West 2002 & Supp. 2010); 3 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, 4.87, Diagnostic Code 6100, Tables VI, VIA, VII (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in March 2006, May 2006, October 2007, and August 2008, the Veteran was notified of the information and evidence necessary to substantiate his claim.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

For an increased-compensation claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect of such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

In this case, the Veteran was provided pertinent information in the aforementioned notice letters.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions in the August 2008 notice letter.

VA satisfied the notice requirements under Dingess by letter dated in March 2006, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  He was provided appropriate VA medical examinations.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Bilateral Hearing Loss

The Veteran claims that his bilateral hearing loss warrants a compensable disability rating.  By way of brief history, the Veteran filed a claim for an increased rating in April 2005.  In the November 2006 rating decision, the RO denied the claim and continued the noncompensable rating previously assigned.

The Board notes that in evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Disability ratings of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

As reflected in the claims file, the Veteran underwent a VA audiological examination in June 2004.  He reported great difficulty with understanding conversational speech.  The associated audiogram reflects that clinical evaluation revealed pure tone thresholds, in decibels, as follows:



HERTZ




1000
2000
3000
4000
Avg.
RIGHT
5
40
80
80
51
LEFT
15
30
70
75
48

Speech audiometry revealed speech recognition ability of 84 percent, bilaterally.  Under 38 C.F.R. § 4.85, using Table VI, these findings correspond to Level II hearing for both ears.  After plotting the hearing loss findings on Table VII, the Veteran is found to warrant a noncompensable percent disability rating. 

In July 2005, the Veteran submitted a lay statement from his friend, S.W.P., who described the severity of the Veteran's hearing loss.  S.W.P. reported that he had known the Veteran for more than twenty years and that the Veteran's hearing loss had gotten worse over this time period.  He indicated that he had to ask the Veteran on several occasions, "Did you hear that?," to which the Veteran would respond "No."  He also stated that the  hearing loss also affected the Veteran's attitude.

The Veteran underwent a second VA audiological examination in July 2006, at which time he continued to report difficulty understanding conversational speech.  On the clinical examination, pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Avg.
RIGHT
10
50
80
85
56
LEFT
15
30
75
75
49

Speech audiometry revealed speech recognition ability of 88 percent, bilaterally.  The findings from the examination correspond to Level II for the right ear and Level II for the left ear under Table VI.  Using Table VII, a noncompensable rating is warranted based on these findings.

The Veteran's hearing loss was further assessed during a November 2007 
VA audiological examination.  On the clinical examination, pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Avg.
RIGHT
10
50
80
85
56
LEFT
15
30
70
75
48
Speech audiometry revealed speech recognition ability of 88 percent, bilaterally.  The findings from the examination correspond to Level II for both the right and left ears under Table VI.  Using Table VII,  the Veteran's hearing loss warrants a noncompensable disability rating.  
In support of his claim, the Veteran submitted a March 2008 private audiological evaluation report.  The examination report does not include any information as to the identity or credentials of the private examiner.  As noted above, VA regulations require that an examination for hearing impairments for VA purposes must be conducted by a State-licensed audiologist and include both a controlled speech discrimination test Maryland CNC and puretone audiometry test.  38 C.F.R. § 4.85(a).  Although the March 2008 private audiological report does not include any information regarding the credentials of the examiner, the Board will afford the Veteran the benefit of the doubt in this instance and assume that the March 2008 examination was conducted by a State-licensed audiologist.  The March 2008 examination results revealed pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
Avg.
RIGHT
10
45
75
85
54
LEFT
15
30
75
80
50

Speech recognition scores were not reported and there is no indication as to whether the Veteran underwent a controlled speech discrimination test in conjunction with his audiometric examination.  Therefore, the Veteran's hearing levels cannot be determined using Table VI.  The provisions of 38 C.F.R. § 4.85(c) instructs that Table VIA will be used when the examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 4.86.  38 C.F.R. § 4.85(c).  While the March 2008 examiner provided no explanation for the absence of reported speech discrimination test scores, or any indication that this test was actually performed, the Board will again afford the Veteran the benefit of the doubt and conclude the test scores were not included due to the exceptions listed under 38 C.F.R. § 4.85(c).  By so doing, the Veteran's audiometric test results may be applied to Table VIA to determine his bilateral hearing levels.  Using Table VIA, the results of the examination correspond to Level III hearing for both the right and left ears.  After plotting the hearing loss levels on Table VII, the Veteran is found to warrant a noncompensable percent disability rating. 
  
The Veteran's hearing loss was most recently assessed during a May 2010 VA audiological examination.  He reported that his hearing loss affected his daily activities and occupation, as he continued to have difficulty with communication.  He also stated that he had problems hearing doorbells and the telephone.  The associated audiogram reflects that clinical evaluation revealed pure tone thresholds, in decibels, as follows:



HERTZ




1000
2000
3000
4000
Avg.
RIGHT
15
50
80
90
59
LEFT
15
30
75
80
50

Speech audiometry revealed speech recognition ability of 84 percent, bilaterally.  Under 38 C.F.R. § 4.85, using Table VI, these findings correspond to Level III hearing for the right ear and Level II hearing for the left ear.  After plotting the hearing loss findings on Table VII, the Veteran is found to warrant a noncompensable percent disability rating. 

Analysis

Based on the record, the Board finds that the medical evidence does not demonstrate an entitlement to a compensable disability rating for the Veteran's bilateral hearing loss under Tables VI, VIA and VII of the regulations.  Essentially, the medical evidence reflects that under Tables VI, VIA, and VII of the regulations, the mechanical application of the June 2004, July 2006, November 2007, March 2008, and May 2010 audiological examinations results does not compel a compensable disability rating.  See 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Thus, a higher disability rating is not warranted in this case.


Moreover, the medical evidence dated during the period on appeal does not indicate that a compensable disability rating is warranted for the Veteran's hearing loss based on exceptional patterns of hearing impairments.  However, a compensable disability rating is not warranted under Table IVA, as the Veteran's pure tone threshold were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000) at any time during the appeal period.  Additionally, given that the medical evidence does not reflect a simultaneous pure tone threshold of 30 decibels or less at 1000 Hertz and a pure tone threshold of 70 decibels or more at 2000 Hertz, a higher disability rating pursuant to section 4.86(b) is also not warranted.  38 C.F.R. §§ 4.85, 4.86(a). 
  
In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  The Board acknowledges that the June 2004, July 2006, November 2007, and May 2010 VA examiners did not provide opinions with regards to the functional effects caused by the bilateral hearing loss.  However, the Court has held that even if an audiologist's description of the functional effects of his hearing disability was somehow defective, the Veteran bears the burden of demonstrating on appeal any prejudice caused by a deficiency in an examination.  Martinak, 21 Vet. App. at 455-56, citing Marciniak v. Brown, 10 Vet. App. 198, 201 (1997) (stating that the appellant must allege "with specificity any prejudice" that results from an alleged procedural error); cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007) (concluding that the essential fairness of the adjudication was not affected by VA's failure to obtain service medical records).  Neither the Veteran nor his representative has indicated that the Veteran has been prejudiced by such a deficiency.  Furthermore, the Veteran has reported the functional effects as reported directly to VA in statements submitted in support of his claim and during these identified audiological examinations.  The Board thus finds that the June 2004, July 2006, November 2007, and May 2010 VA examination reports, in conjunction with the Veteran's lay reports, are adequate for rating purposes and that the rating assigned represents an accurate assessment of the Veteran's clinical and functional hearing impairment.

As indicated above, the assignment of disability ratings for hearing impairment are derived by the mechanical application of the Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. at 345.  To put simply, there is very little judgment involved in determining the rating.  The law's provisions are clear and precise.  Audiometric test results are dispositive evidence for a claim for a higher disability rating for hearing loss.

Accordingly, the Board can find no basis for the assignment of an initial compensable evaluation for any portion of the appeal period.  The Veteran and his friend S.W.P. are certainly competent to report the Veteran's symptoms.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (a Veteran is competent to testify as to the continuity of symptomatology capable of lay observation).  However, to the extent that he has stated that his service-connected hearing loss warrants a higher evaluation and has provided a lay statement describing the severity of his disability, the medical findings do not support his contentions.  The Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the Veteran or his friend's statements, provided in support of a claim for monetary benefits.  Moreover, the assignment of disability evaluations based on hearing impairment is primarily based upon a mechanical application of the rating criteria, as explained and applied herein.

The Board has considered whether the application of "staged ratings" would be in order.  See Hart, 21 Vet. App. at 505.  However, there appears to be no identifiable the specified periods on appeal, during which the Veteran's service-connected hearing loss warranted a disability rating higher than the currently assigned noncompensable rating.

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's hearing impairment measurements were applied to a mechanical application table pursuant to the applicable criteria as authorized by associated statutes, regulations, and caselaw.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately described the severity of the Veteran's symptoms.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's hearing disability picture includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, entitlement to compensable rating for bilateral hearing loss is not warranted.  See Hart, 21 Vet. App. at 505.  Accordingly, there is no basis for the assignment of increased or staged ratings in this case.  As there is a preponderance of the evidence against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied.


ORDER

A compensable disability rating for bilateral hearing loss is denied.




REMAND

Unfortunately, a remand is required with respect to the Veteran's bilateral pes planus claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

The Veteran essentially contends that he currently has a bilateral foot disorder that is related by his military service.  Having reviewed the evidence of record, the Board finds that additional development is needed prior to the adjudication of the Veteran's claim.

The Board notes that service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain chronic diseases, such as arthritis, may also be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.


A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Cotant v. Principi, 7 Vet. App. 116, 123-30 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Board notes that before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability pre-existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the pre-existing disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the pre-existing disorder was not aggravated during service (a higher standard).

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); Green v. Derwinski, 1 Vet. app. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, if an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

In this case, the Veteran's service treatment records show that he was noted to have first degree pes planus on his June 1970 enlistment report of medical examination.  On the associated June 1970 report of medical history, the Veteran denied ever having any foot trouble.  Subsequent service treatment records show treatment for unrelated conditions.  The July 1972 separation report of medical examination is silent as to any feet symptomatology and shows that the clinical evaluation of the feet was generally normal.

The Veteran's VA treatment records reveal a diagnosis of plantar fasciitis and pes planus in November 2007.  Subsequent treatment records document treatment for the Veteran's bilateral foot symptomatology.  

In numerous statements submitted in support of his claim, the Veteran reported that his bilateral foot symptomatology began during his military service.  He reported that he continued to experience foot pain following his separation from active duty.  Thus, the Veteran has essentially asserted that his pre-existing bilateral foot condition was aggravated by his military service.

In this regard, the Board notes that lay statements, such as the Veteran's reports of a new onset and continuity of his bilateral foot symptomatology, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.159, 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the onset and continuity of his bilateral foot symptomatology must be given consideration in determining whether service connection is warranted for the claimed disorder.


Given the foregoing, the Board finds that additional development is needed with respect to the Veteran's bilateral foot disorder claim.   To date the Veteran has not been afforded a VA examination with respect to his claim and the medical evidence is negative for an opinion as to etiology of the claimed disorder.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   In this case, the Board finds that current medical evidence of record is inadequate as it does not address whether the Veteran's current bilateral foot disorder was aggravated by his military service.  As such, the Board finds that the Veteran should be afforded an appropriate VA examination to obtain appropriate medical opinions with respect to this matter.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed bilateral foot disorder.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner for review.  All necessary studies and tests must be conducted.

The examiner is then directed to:

(a)  Identify any foot disorders found to be present;

(b)  Opine whether any pre-existing foot disorder increased in severity during the Veteran's period of active service (beyond the natural progression of the disease if applicable);


(c)  Opine whether it is at least as likely as not (50 percent likelihood or greater) that any current foot disorder was caused or aggravated by the Veteran's period of active service.

In rendering the requested opinions, the examiner must consider and discuss the Veteran's report of the onset of his bilateral foot pain while on active duty and a continuity of foot symptomatology following his separation from military service.  The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and fully explain why an opinion cannot be rendered.

2.  Thereafter, the RO/AMC will readjudicate the Veteran's claim for service connection.  If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


